 

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (this "Agreement") is entered into as of July
31, 2012, between POINT.360, a California corporation, with its chief executive
office located at 2701 Media Center Drive, Los Angeles, California 90065 (the
"Borrower") and Bank of the West, a California banking corporation, with an
address of 15165 Ventura Boulevard, Sherman Oaks, CA 91403 (the "Lender").

 

FOR VALUE RECEIVED, and in consideration of the granting by the Lender of
financial accommodations to or for the benefit of Borrower, including without
limitation respecting the Obligations (as hereinafter defined), Borrower
represents to and agrees with the Lender, as of the date hereof and as of the
date of each loan, credit and/or other financial accommodation, as follows:

 

1. THE LOAN

 

1.1 Loan(s). Lender agrees, from time to time, in its sole discretion, to make
one or more revolving loans, non-revolving loans or term loans (collectively,
the "Loans") to or for the account of Borrower, upon Borrower's request
therefor, in such amounts as shall be mutually agreed upon, subject to the terms
and conditions set forth herein; provided there is no continuing uncured Event
of Default (as hereinafter defined). Loans shall be evidenced by one or more
notes issued by Borrower in favor of the Lender (collectively, and each a
"Note"). This Agreement, each Note and any and all other documents,
substitutions, modifications, extensions, amendments or renewals executed and
delivered in connection with any of the foregoing are collectively hereinafter
referred to as the "Loan Documents".

 

1.2 Loan Account(s). One or more accounts shall be opened on the books of Lender
in which a record will be kept of all Loans, and all payments thereon and other
appropriate debits and credits as provided by the Loan Documents.

 

1.3 Interest. Interest respecting the Loan(s) will be charged to Borrower on the
principal amount from time to time outstanding at the interest rate specified in
the Note(s) in accordance with the terms of the Note(s).

 

1.4 Repayment. All loans and advances made respecting any Loan shall be payable
to Lender on or before the Expiration Date of the respective Note.

 

1.5 Authorized Persons; Advances. Any person duly authorized by a general
borrowing resolution of Borrower, or in the absence of such a resolution, the
President, Treasurer or any Vice President of Borrower, or any person otherwise
authorized in this paragraph, may request discretionary Loans hereunder, either
orally or otherwise, but the Lender at its option may require that all requests
for Loans hereunder shall be in writing. The Lender shall incur no liability to
Borrower in acting upon any request referred to herein which the Lender believes
in good faith to have been made by an authorized person or persons. Each Loan
hereunder may be credited by Lender to any deposit account of Borrower with
Lender or with any other bank with which Borrower maintains a deposit account,
or may be paid to Borrower (or as Borrower instructs) or may be applied to any
Obligations, as Lender may in each instance elect.

 

1.6 Periodic Statement. At the option of the Lender, Lender will render to
Borrower a statement of the Loan accounts, showing all applicable credits and
debits. Each statement shall be considered correct and to have been accepted by
Borrower and shall be conclusively binding upon Borrower in respect of all
charges, debits and credits of whatsoever nature contained therein respecting
the Loans, and the closing balance shown therein, unless Borrower notifies
Lender in writing of any discrepancy within 30 days from the mailing by Lender
to Borrower of any such statement.

 

 

 



2. GRANT OF SECURITY INTEREST

 

2.1 Grant of Security Interest. In consideration of the Lender’s extending
credit and other financial accommodations to or for the benefit of Borrower,
Borrower hereby grants to the Lender a security interest in, a lien on and
pledge and assignment of the Collateral (as hereinafter defined). The security
interest granted by this Agreement is given to and shall be held by the Lender
as security for the payment and performance of all Obligations, including,
without limitation, all amounts outstanding pursuant to the Loan Documents.

 

2.2 Definitions. The following definitions shall apply to this Agreement:

 

(a)"Account" shall mean, individually and collectively as the context so
requires, any and all accounts, chattel paper and general intangibles owed or
owing to Borrower by Debtors, whether now owned or hereafter acquired by
Borrower, or in which Borrower may now have or hereafter acquire any interest.

 

(b)"Borrowing Base" shall mean, as determined by the Lender from time to time,
the lesser of: (i) 80% of the aggregate amount of Eligible Accounts of Borrower;
or (ii) $5,000,000.00.

 

(c)"Code" shall mean the Uniform Commercial Code of California as amended from
time to time.

 

(d)"Collateral" shall mean all of Borrower's present and future right, title and
interest in and to any and all of the personal property of Borrower whether such
property is now existing or hereafter created, acquired or arising and wherever
located from time to time, including without limitation:

 

(i)accounts;

 

(ii)chattel paper;

 

(iii)goods;

 

(iv)inventory;

 

(v)equipment;

 

(vi)fixtures;

 

(vii)instruments;

 

(viii)investment property;

 

(ix)documents;

 

(x)commercial tort claims;

 

(xi)deposit accounts;

 

(xii)letter-of-credit rights;

 

 

2

 



 

(xiii)general intangibles;

 

(xiv)supporting obligations; and

 

(xv)records of, accession to and proceeds and products of the foregoing.

 

(e)“Customers” shall mean the Borrower’s customers who, subject to Lender’s
approval, are deemed distinct entities specifically invoiced for services by the
Borrower, including business enterprises or their affiliates, subsidiaries or
other distinct business units.

 

(f)"Debtors" shall mean Borrower's Customers who are indebted to Borrower.

 

(g)"Eligible Account" shall mean, at any time, the gross amount, less returns,
discounts, credits or offsets of any nature, of the Accounts owing to Borrower
by Debtors containing selling terms not exceeding 30 days, but excluding the
following:

 

(i) Accounts with respect to which the Debtor is an officer, employee or agent
of Borrower.

 

(ii) Accounts with respect to which goods are placed on consignment, guarantied
sale or other terms by reason of which the payment by the Debtor may be
conditional.

 

(iii) Accounts with respect to which the Debtor is not a resident of the United
States except to the extent such accounts are supported by adequate Eximbank
insurance or other insurance acceptable to the Lender or by irrevocable letters
of credit issued by banks satisfactory to the Lender.

 

(iv) Accounts with respect to which the Debtor is the United States or any
federal department or agency not supported by assignment of claims under
government contract.

 

(v) Accounts with respect to which the Debtor is a subsidiary of, or affiliated
with, Borrower or its shareholders, officers or directors.

 

(vi) Accounts with respect to which Borrower is or may become liable to the
Debtor for goods sold or services rendered by the Debtor to Borrower.

 

(vii) That portion of the Accounts of any single Debtor that exceeds 20% of all
of Borrower's Accounts, other than the following Debtors: Fox (combined with
affiliates, subsidiaries and business units) which may be 50%, and Disney
(combined with affiliates and subsidiaries) which may be 50%, or Fox (combined
with affiliates, subsidiaries, and business units) and Disney (combined with
affiliates, subsidiaries and business units) which may be 80% combined.

 

(viii) Accounts which have not been paid in full within 90 days from the
original date of invoice.

 

(ix) All Accounts of any single Debtor if 25% or more of the dollar amount of
all such Accounts are represented by Accounts which have not been paid in full
within 90 days from the original date of invoice.

 

(x) Accounts which are subject to dispute, counterclaim or setoff.

 

(xi) Accounts with respect to which the goods have not been shipped or
delivered, or the services have not been rendered, to the Debtor.



3

 

 

 

(xii) Accounts with respect to which the Lender, in its sole discretion, deems
the creditworthiness or financial condition of the Debtor to be unsatisfactory.

 

(xiii) Accounts of any Debtor who has filed or had filed against it a petition
in bankruptcy, or an application for relief under any provision of any state or
federal bankruptcy, insolvency or debtor-in-relief acts; or who has had
appointed a trustee, custodian or receiver for the assets of such Debtor; or who
has made an assignment for the benefit of creditors or has become insolvent or
fails generally to pay its debts (including its payrolls) as such debts become
due.

 

(xiv) Accounts arising from cash sales or from collect on delivery sales of
inventory.

 

(xv) Accrued finance charges on Accounts.

 

(h)"Obligation(s)" shall mean, without limitation, all loans, advances,
indebtedness, notes, liabilities, rate swap transactions, basis swaps, forward
rate transactions, commodity swaps, commodity options, equity or equity index
swaps, equity or equity index options, bond options, interest rate options,
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options and amounts, liquidated or
unliquidated, owing by Borrower to the Lender at any time, of each and every
kind, nature and description, whether arising under this Agreement or otherwise,
and whether secured or unsecured, direct or indirect (that is, whether the same
are due directly by Borrower to the Lender; or are due indirectly by Borrower to
the Lender as endorser, guarantor or other surety, or as borrower of obligations
due third Persons which have been endorsed or assigned to the Lender, or
otherwise), absolute or contingent, due or to become due, now existing or
hereafter arising or contracted, including, without limitation, payment when due
of all amounts outstanding respecting any of the Loan Documents. Said term shall
also include all interest and other charges chargeable to Borrower or due from
Borrower to the Lender from time to time and all costs and expenses referred to
in this Agreement.

 

(i)"Person" or "party" shall mean individuals, partnerships, corporations,
limited liability companies and all other entities.

 

All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.

 

2.3 Ordinary Course of Business. The Lender hereby authorizes and permits
Borrower to hold, process, sell, use or consume in the manufacture or processing
of finished goods, or otherwise dispose of inventory for fair consideration, all
in the ordinary course of Borrower's business, excluding, without limitation,
sales to creditors or in bulk or sales or other dispositions occurring under
circumstances which would or could create any lien or interest adverse to the
Lender’s security interest or other right hereunder in the proceeds resulting
therefrom. The Lender also hereby authorizes and permits Borrower to receive
from the Debtors all amounts due as proceeds of the Collateral at Borrower's own
cost and expense, and also liability, if any, subject to the direction and
control of the Lender at all times; and the Lender may at any time, without
cause or notice, and whether or not an Event of Default has occurred or demand
has been made, terminate all or any part of the authority and permission herein
or elsewhere in this Agreement granted to Borrower with reference to the
Collateral, and notify Debtors to make all payments due as proceeds of the
Collateral to the Lender. Until Lender shall otherwise notify Borrower, all
proceeds of and collections of Collateral shall be retained by Borrower and used
solely for the ordinary and usual operation of Borrower's business. Prior to the
occurrence of an Event of Default or an event which, with notice or the passage
of time, could become an Event of Default, Borrower shall have the right to
adjust, settle or compromise the amount of any payment of any Account or release
wholly or partly and Debtor or obligor thereof or allow any credit or discount
thereof, all in accordance with its customary practices in the ordinary course
of business. From and after notice by Lender to Borrower, all proceeds of and
collections of the Collateral shall be held in trust by Borrower for Lender and
shall not be commingled with Borrower's other funds or deposited in any Lender
account of Borrower; and Borrower agrees to deliver to Lender on the dates of
receipt thereof by Borrower, duly endorsed to Lender or to bearer, or assigned
to Lender, as may be appropriate, all proceeds of the Collateral in the
identical form received by Borrower.

 



4

 

 

 

2.4 Allowances. Absent an Event of Default Borrower may grant such allowances or
other adjustments to Debtors (exclusive of extending the time for payment of any
item which shall not be done without first obtaining the Lender’s written
consent in each instance) as Borrower may reasonably deem to accord with sound
business practice, including, without limiting the generality of the foregoing,
accepting the return of all or any part of the inventory.

 

2.5 Records. Borrower shall hold its books and records relating to the
Collateral segregated from all Borrower's other books and records in a manner
satisfactory to the Lender; and shall deliver to the Lender from time to time
promptly at its request all invoices, original documents of title, contracts,
chattel paper, instruments and any other writings relating thereto, and other
evidence of performance of contracts, or evidence of shipment or delivery of the
merchandise or of the rendering of services; and Borrower will deliver to the
Lender promptly at the Lender’s request from time to time additional copies of
any or all of such papers or writings, and such other information with respect
to any of the Collateral and such schedules of inventory, schedules of accounts
and such other writings as the Lender may in its sole discretion deem to be
necessary or effectual to evidence any loan hereunder or the Lender’s security
interest in the Collateral.

 

2.6 Legends. Borrower shall promptly make, stamp or record such entries or
legends on Borrower's books and records or on any of the Collateral (including,
without limitation, chattel paper) as Lender shall request from time to time, to
indicate and disclose that Lender has a security interest in such Collateral.

 

2.7 Inspection. The Lender, or its representatives, at any time and from time to
time, shall have the right at the sole cost and expense of Borrower, and
Borrower will permit the Lender and/or its representatives: (a) to examine,
check, make copies of or extracts from any of Borrower's books, records and
files (including, without limitation, orders and original correspondence); (b)
to perform field exams or otherwise inspect and examine the Collateral and to
check, test or appraise the same as to quality, quantity, value and condition;
and (c) to verify the Collateral or any portion or portions thereof or
Borrower's compliance with the provisions of this Agreement.

 

3. REPRESENTATIONS AND WARRANTIES

 

3.1 Organization and Qualification. Borrower is a duly organized and validly
existing corporation under the laws of the State of its incorporation with the
exact legal name set forth in the first paragraph of this Agreement. Borrower is
in good standing under the laws of said State, has the power to own its property
and conduct its business as now conducted and as currently proposed to be
conducted, is duly qualified to do business under the laws of each state where
the nature of the business done or property owned requires such qualification,
and, where necessary to maintain Borrower's rights and privileges, has complied
with the fictitious name statute of every jurisdiction in which Borrower is
doing business.

 

3.2 Reliance. Each warranty, representation, covenant, obligation and agreement
contained in this Agreement shall be conclusively presumed to have been relied
upon by the Lender regardless of any investigation made or information possessed
by the Lender and shall be cumulative and in addition to any other warranties,
representations, covenants and agreements which Borrower now or hereafter shall
give, or cause to be given, to the Lender.

 

3.3 Subsidiaries. Borrower has no subsidiaries other than as previously
specifically consented to in writing by the Lender, if any, and Borrower has
never consolidated, merged or acquired substantially all of the assets of any
other Person other than as previously specifically consented to in writing by
the Lender, if any.

 

 

5

 



 

3.4 Corporate Records. Borrower's corporate charter, articles or certificate of
organization or incorporation and all amendments thereto have been duly filed
and are in proper order. All outstanding capital stock issued by Borrower was
and is properly issued and all books and records of Borrower, including but not
limited to its minute books, bylaws and books of account, are accurate and up to
date and will be so maintained.

 

3.5 Title to Properties; Absence of Liens. Except as shown in Schedule 1,
Borrower has good and clear record and marketable title to all of its properties
and assets, and all of its properties and assets including the Collateral are
free and clear of all mortgages, liens, pledges, charges, encumbrances and
setoffs, other than the security interest therein granted to the Lender and
those mortgages, deeds of trust, leases of personal property and security
interests previously specifically consented to in writing by the Lender.

 

3.6 Places of Business. Borrower's chief executive office is correctly stated in
the preamble to this Agreement, and Borrower shall, during the term of this
Agreement, keep the Lender currently and accurately informed in writing of each
of its other places of business, and shall not change the location of such chief
executive office or open or close, move or change any existing or new place of
business without giving the Lender at least 30 days prior written notice
thereof.

 

3.7 Valid Obligations. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary corporate action and each
represents a legal, valid and binding obligation of Borrower and is fully
enforceable according to its terms, except as limited by laws relating to the
enforcement of creditors' rights.

 

3.8 Fictitious Trade Styles. Except as shown in Schedule 2, there are no
fictitious trade styles, fictitious trade names, assumed business names or trade
names (defined herein as "Trade Name") used by Borrower in connection with its
business operations. Borrower shall notify the Lender not less than 30 days
prior to effecting any change in the matters described herein or prior to using
any other Trade Name at any future date, indicating the Trade Name and State(s)
of its use.

 

3.9 Conflicts. There is no provision in Borrower's organizational or charter
documents, if any, or in any indenture, contract or agreement to which Borrower
is a party which prohibits, limits or restricts the execution, delivery or
performance of the Loan Documents.

 

3.10 Governmental Approvals. The execution, delivery and performance of the Loan
Documents does not require any approval of or filing with any governmental
agency or authority.

 

3.11 Litigation, etc. Except as otherwise disclosed to Lender in writing, there
are no actions, claims or proceedings pending or to the knowledge of Borrower
threatened against Borrower which might materially adversely affect the ability
of Borrower to conduct its business or to pay or perform the Obligations.

 

3.12 Accounts and Contract Rights. All accounts arise out of legally enforceable
and existing contracts, and represent unconditional and undisputed bona fide
indebtedness by a Debtor, and are not and will not be subject to any discount
(except such cash or trade discount as may be shown on any invoice, contract or
other writing delivered to the Lender). No contract right, account, general
intangible or chattel paper is or will be represented by any note or other
instrument, and, unless the Lender agrees otherwise, no contract right, account
or general intangible is, or will be represented by any conditional or
installment sales obligation or other chattel paper, except such instruments or
chattel paper as have been or immediately upon receipt by Borrower will be
delivered to the Lender (duly endorsed or assigned), such delivery, in the case
of chattel paper, to include all executed copies except those in the possession
of the installment buyer and any security for or guaranty of any of the
Collateral shall be delivered to the Lender immediately upon receipt thereof by
Borrower, with such assignments and endorsements thereof as the Lender may
request.

 



6

 

 

 

3.13 Title to Collateral. Except as shown in Schedule 1, at the date hereof
Borrower is (and as to Collateral that Borrower may acquire after the date
hereof, will be) the lawful owner of the Collateral, and the Collateral and each
item thereof is, will be and shall continue to be free of all restrictions,
liens, encumbrances or other rights, title or interests (other than the security
interest therein granted to the Lender), credits, defenses, recoupments,
set-offs or counterclaims whatsoever. Borrower has and will have full power and
authority to grant to the Lender a security interest in the Collateral and
Borrower has not transferred, assigned, sold, pledged, encumbered, subjected to
lien or granted any security interest in, and will not transfer, assign, sell
(except sales or other dispositions in the ordinary course of business in
respect to inventory as expressly permitted in this Agreement), pledge,
encumber, subject to lien or grant any security interest in any of the
Collateral (or any of Borrower's right, title or interest therein), to any
Person other than the Lender. The Collateral is and will be valid and genuine in
all respects. Borrower will warrant and defend the Lender’s right to and
interest in the Collateral against all claims and demands of all Persons
whatsoever.

 

3.14 Location of Collateral. Except for sale, processing, use, consumption or
other disposition in the ordinary course of business, Borrower will keep all
inventory and equipment only at locations specified in this Agreement or
specified to the Lender in writing. Borrower shall, during the term of this
Agreement, keep its records concerning the Collateral, including originals of
all chattel paper (unless Lender requires Borrower to deliver originals of
chattel paper to Lender), at the address set forth in this Agreement, and shall
keep the Lender currently and accurately informed in writing of each location
where Borrower's records relating to its accounts and contract rights,
respectively, are kept, and shall not remove such records or any of them to
another location without giving the Lender at least 30 days prior written notice
thereof.

 

3.15 Third Parties. The Lender shall not be deemed to have assumed any liability
or responsibility to Borrower or any third Person for the correctness, validity
or genuineness of any instruments or documents that may be released or endorsed
to Borrower by the Lender (which shall automatically be deemed to be without
recourse to the Lender in any event) or for the existence, character, quantity,
quality, condition, value or delivery of any goods purporting to be represented
by any such documents; and the Lender, by accepting such security interest in
the Collateral, or by releasing any Collateral to Borrower, shall not be deemed
to have assumed any obligation or liability to any supplier or Debtor or to any
other third party, and Borrower agrees to indemnify and defend the Lender and
hold it harmless in respect to any claim or proceeding arising out of any matter
referred to in this paragraph.

 

3.16 Payment of Accounts. Each account or other item of Collateral, other than
inventory and equipment, will be paid in full on or before the date shown as its
due date in the schedule of Collateral, in the copy of the invoice(s) relating
to the account or other Collateral or in contracts relating thereto. Upon any
suspension of business, assignment or trust mortgage for the benefit of
creditors, dissolution, petition in receivership or under any chapter of the
Bankruptcy Code as amended from time to time by or against any Debtor, any
Debtor becoming insolvent or unable to pay its debts as they mature or any other
act of the same or different nature amounting to a business failure, Borrower
will immediately notify the Lender thereof.

 

3.17 Taxes. Borrower has filed all Federal, state and other tax returns required
to be filed (except for such returns for which current and valid extensions have
been filed), and all taxes, assessments and other governmental charges due from
Borrower have been fully paid. Borrower has established on its books reserves
adequate for the payment of all Federal, state and other tax liabilities (if
any).

 

3.18 Use of Proceeds. No portion of any loan is to be used for (i) the purpose
of purchasing or carrying any "margin security" or "margin stock" as such terms
are used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family or household
purposes. The Collateral is not used or acquired primarily for personal, family
or household purposes.

 



7

 

 

 

3.19 Environmental. As of the date hereof neither Borrower nor any of Borrower's
agents, employees or independent contractors (1) have caused or are aware of a
release or threat of release of Hazardous Materials (as defined herein) on any
of the premises or personal property owned or controlled by Borrower
("Controlled Property") or any property abutting Controlled Property ("Abutting
Property"), which could give rise to liability under any Environmental Law (as
defined herein) or any other Federal, state or local law, rule or regulation;
(2) have arranged for the transport of or transported any Hazardous Materials in
a manner as to violate, or result in potential liabilities under, any
Environmental Law; (3) have received any notice, order or demand from the
Environmental Protection Agency or any other Federal, state or local agency
under any Environmental Law; (4) have incurred any liability under any
Environmental Law in connection with the mismanagement, improper disposal or
release of Hazardous Materials; or (5) are aware of any inspection or
investigation of any Controlled Property or Abutting Property by any Federal,
state or local agency for possible violations of any Environmental Law.

 

To the best of Borrower's knowledge, neither Borrower, nor any prior owner or
tenant of any Controlled Property, committed or omitted any act which caused the
release of Hazardous Materials on such Controlled Property which could give rise
to a lien thereon by any Federal, state or local government. No notice or
statement of claim or lien affecting any Controlled Property has been recorded
or filed in any public records by any Federal, state or local government for
costs, penalties, fines or other charges as to such property. All notices,
permits, licenses or similar authorizations, if any, required to be obtained or
filed in connection with the ownership, operation, or use of the Controlled
Property, including without limitation, the past or present generation,
treatment, storage, disposal or release of any Hazardous Materials into the
environment, have been duly obtained or filed.

 

Borrower agrees to indemnify and hold the Lender harmless from all liability,
loss, cost, damage and expense, including attorney fees and costs of litigation,
arising from any and all of its violations of any Environmental Law (including
those arising from any lien by any Federal, state or local government arising
from the presence of Hazardous Materials) or from the presence of Hazardous
Materials located on or emanating from any Controlled Property or Abutting
Property whether existing or not existing and whether known or unknown at the
time of the execution hereof and regardless of whether or not caused by, or
within the control of Borrower. Borrower further agrees to reimburse Lender upon
demand for any costs incurred by Lender in connection with the foregoing.
Borrower agrees that its obligations hereunder shall be continuous and shall
survive the repayment of all debts to Lender and shall continue so long as a
valid claim may be lawfully asserted against the Lender. Borrower agrees to
conduct its operations and keep and maintain all of its property in compliance
with all applicable Environmental Laws and, upon the written request of the
Lender, Borrower shall submit to the Lender, at Borrower's sole cost and
expense, at reasonable intervals, a report providing the status of any
environmental, health or safety compliance, hazard or liability.

 

The term "Hazardous Materials" includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.

 

The term "Environmental Law" means any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Materials, relating to liability for or costs of remediation or
prevention of releases of Hazardous Materials or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term "Environmental Law" includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; and the River
and Harbors Appropriation Act.

 



8

 

 

 

4. COVENANTS

 

4.1 Payments and Performance. Borrower will duly and punctually pay all
Obligations becoming due to the Lender and will duly and punctually perform all
Obligations on its part to be done or performed under this Agreement.

 

4.2 Books and Records; Inspection. Borrower will at all times keep proper books
of account in which full, true and correct entries will be made of its
transactions in accordance with generally accepted accounting principles,
consistently applied and which are, in the opinion of a Certified Public
Accountant acceptable to Lender, adequate to determine fairly the financial
condition and the results of operations of Borrower. Borrower will at all
reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Lender and the Lender’s
representatives and will permit inspection of the Collateral and all of its
properties by the Lender and the Lender’s representatives. Borrower will from
time to time furnish the Lender with such information and statements as the
Lender may request in its sole discretion with respect to the Obligations or the
Lender’s security interest in the Collateral. Borrower shall, during the term of
this Agreement, keep the Lender currently and accurately informed in writing of
each location where Borrower's records relating to its accounts and contract
rights are kept, and shall not remove such records to another location without
giving the Lender at least 30 days prior written notice thereof.

 

4.3 Financial Statements of POINT.360. POINT.360 will deliver or cause to be
delivered to Lender in form and detail satisfactory to Lender:

 

(a)Not later than 120 days after the end of POINT.360's fiscal year, a copy of
the annual audited financial report or the property filed 10K of POINT.360 for
such year, prepared by a firm of certified public accountants acceptable to
Lender and accompanied by an unqualified opinion of such firm.

 

(b)Not later than 45 days after the end of each fiscal quarter, a copy of
POINT.360's financial statement or the properly filed 10Q as of the end of such
period.

 

(c)Concurrently with the delivery of each of the annual and quarterly financial
reports or the property filed 10K or 10Q required hereunder, a compliance
certificate stating that POINT.360 is in compliance with all covenants contained
herein and that no Event of Default or potential Event of Default has occurred
or is continuing, and certified to by the chief financial officer of said
Borrower.

 

(d)Not later than 20 days after the end of each month, (i) a borrowing base
certificate in the form attached hereto as Exhibit "A" ("Borrowing Base
Certificate"), executed by Borrower and certifying the Amount of the Eligible
Accounts as of the last day of the preceding month; and, (ii) an aging of
accounts receivable indicating separately the amount of accounts due from each
Debtor and the amount of total accounts receivable which are current, 31 to 60
days past the date of invoice, 61 to 90 days past the date of invoice, and the
amount over 90 days past the date of invoice and an aging of accounts payable
indicating the amount of such payables which are current, 31 to 60 days past the
date of invoice, 61 to 90 days past the date of invoice, and the amount over 90
days past the date of invoice.

 

Notwithstanding the foregoing, Lender, at its sole discretion, may require
Borrower to submit daily or at such other time as required by the Lender: (i) a
transaction report and schedule of accounts receivable which indicates all sales
made and all collections received for each such day; (ii) all remittances and
collections of accounts in kind and without commingling to be applied to the
payment of Borrower's Obligations on the next Business Day following receipt
thereof; provided, however, that if such amounts are received in a form other
than cash or bank wire, the Lender may withhold application of such amounts for
such time to the extent permitted by law as the Lender, in its sole discretion,
deems reasonable to allow for collection and provided further that any
remittances and collections received by the Lender later than 11:00 a.m. Pacific
time on any day shall be deemed received on the next succeeding Business Day;
and (iii) clear and legible copies of all invoices or sales receipts evidencing
the sale of goods or services by Borrower.



9

 

 

 

4.4 Additional Financial Information. Borrower will furnish to Lender:

 

(a)from time to time, such financial data and information about Borrower as
Lender may reasonably request; and

 

(b)any financial data and information about any guarantors of the Obligations as
Lender may reasonably request.

 

4.5 Conduct of Business. Borrower will maintain its existence in good standing
and comply with all laws and regulations of the United States and of any state
or states thereof and of any political subdivision thereof, and of any
governmental authority which may be applicable to it or to its business;
provided that this covenant shall not apply to any tax, assessment or charge
which is being contested in good faith and with respect to which reserves have
been established and are being maintained.

 

4.6 Notice to Debtors. Borrower agrees, at the request of the Lender, to notify
all or any of the Debtors in writing of the Lender’s security interest in the
Collateral in whatever manner the Lender requests and, hereby authorizes the
Lender to notify all or any of the Debtors of the Lender’s security interest in
Borrower's accounts at Borrower's expense.

 

4.7 Contact with Accountant. Borrower hereby authorizes the Lender to directly
contact and communicate with any accountant employed by Borrower in connection
with the review and/or maintenance of Borrower's books and records or
preparation of any financial reports delivered by or at the request of Borrower
to Lender.

 

4.8 Operating and Deposit Accounts. Borrower shall maintain its primary business
depository relationship with the Lender, including general, operating and
administrative deposit accounts and cash management services.

 

4.9 Taxes. Borrower will promptly pay all real and personal property taxes,
assessments and charges and all franchise, income, unemployment, retirement
benefits, withholding, sales and other taxes assessed against it or payable by
it before delinquent; provided that this covenant shall not apply to any tax
assessment or charge which is being contested in good faith and with respect to
which reserves have been established and are being maintained. The Lender may,
at its option, from time to time, discharge any taxes, liens or encumbrances of
any of the Collateral, and Borrower will pay to the Lender on demand or the
Lender in its sole discretion may charge to Borrower all amounts so paid or
incurred by it.

 

4.10 Maintenance. Borrower will keep and maintain the Collateral and its other
properties, if any, in good repair, working order and condition. Borrower will
immediately notify the Lender of any loss or damage to or any occurrence which
would adversely affect the value of any Collateral. The Lender may, at its
option, from time to time, take any other action that the Lender may deem proper
to repair, maintain or preserve any of the Collateral, and Borrower will pay to
the Lender on demand or the Lender in its sole discretion may charge to Borrower
all amounts so paid or incurred by it.

 

4.11 Insurance. Borrower will maintain in force property and casualty insurance
on all Collateral and any other property of Borrower, if any, against risks
customarily insured against by companies engaged in businesses similar to that
of Borrower containing such terms and written by such companies as may be
satisfactory to the Lender, such insurance to be payable to the Lender as its
interest may appear in the event of loss and to name the Lender as insured
pursuant to a standard loss payee clause; no loss shall be adjusted thereunder
without the Lender’s approval; and all such policies shall provide that they may
not be canceled without first giving at least 30 days written notice of
cancellation to the Lender. In the event that Borrower fails to provide evidence
of such insurance, the Lender may, at its option, secure such insurance and
charge the cost thereof to Borrower. At the option of the Lender, all insurance
proceeds received from any loss or damage to any of the Collateral shall be
applied either to the replacement or repair thereof or as a payment on account
of the Obligations. From and after the occurrence of an Event of Default, the
Lender is authorized to cancel any insurance maintained hereunder and apply any
returned or unearned premiums, all of which are hereby assigned to the Lender,
as a payment on account of the Obligations.

 



10

 

 

 

4.12 Notification of Default. Immediately upon becoming aware of the existence
of any condition or event which constitutes an Event of Default, or any
condition or event which would upon notice or lapse of time, or both, constitute
an Event of Default, Borrower shall give Lender written notice thereof
specifying the nature and duration thereof and the action being or proposed to
be taken with respect thereto.

 

4.13 Material Notices. Borrower shall give the Lender prompt written notice of
any and all (i) litigation, arbitration or administrative proceedings to which
Borrower is a party and in which the claim or liability exceeds $500,000.00 or
which affects the Collateral; (ii) other matters which have resulted in, or
might result in a material adverse change in the Collateral or the financial
condition or business operations of Borrower, and (iii) any enforcement,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened against Borrower or any of its properties.

 

4.14 Pension Plans. With respect to any pension or benefit plan maintained by
Borrower, or to which Borrower contributes ("Plan"), the benefits under which
are guarantied, in whole or in part, by the Pension Benefit Guaranty Corporation
created by the Employee Retirement Income Security Act of 1974, P.L. 93-406, as
amended ("ERISA") or any governmental authority succeeding to any or all of the
functions of the Pension Benefit Guaranty Corporation ("Pension Benefit Guaranty
Corporation"), Borrower will (a) fund each Plan as required by the provisions of
Section 412 of the Internal Revenue Code of 1986, as amended; (b) cause each
Plan to pay all benefits when due; (c) furnish Lender (i) promptly with a copy
of any notice of each Plan's termination sent to the Pension Benefit Guaranty
Corporation (ii) no later than the date of submission to the Department of Labor
or to the Internal Revenue Service, as the case may be, a copy of any request
for waiver from the funding standards or extension of the amortization periods
required by Section 412 of the Internal Revenue Code of 1986, as amended and
(iii) notice of any Reportable Event as such term is defined in ERISA; and (d)
subscribe to any contingent liability insurance provided by the Pension Benefit
Guaranty Corporation to protect against employer liability upon termination of a
guarantied pension plan, if available to Borrower.

 

4.15 Definitions and/or Financial Covenants. The following Definitions will
apply to this Agreement and Borrower will at all times or during or at the end
of any fiscal period (as applicable) comply with all of the financial covenants
in this section, if any.

 

(a)Definitions.

 

(i) "CAPEX" shall mean capital expenditures for any period, all acquisitions of
machinery, equipment, land, leaseholds, buildings, improvements and all other
expenditures considered to be for fixed assets under GAAP, consistently applied.
Where an asset is acquired under a capital lease, the amount required to be
capitalized shall be considered a capital expenditure during the first year of
the lease.

 

(ii) "Current Portion of Long-Term Debt" shall mean, for any period, the current
scheduled principal or capital lease payments required to be paid during the
applicable period.

 



11

 

 

 

(iii) "Distributions" shall mean all cash dividends to shareholders, and all
cash distributions to shareholders of Subchapter S corporations, to partners of
partnerships, to members of limited liability companies or to beneficiaries of
trusts.

 

(iv) "Earnings" shall mean earnings as defined under GAAP.

 

(v) "EBITDA" shall mean, for any period, Earnings from continuing operations
before payment of federal, state and local income taxes, plus Interest Expense,
depreciation expense and amortization expense, in each case for such period,
computed and calculated in accordance with GAAP. The following non-recurring or
one-time items will be excluded from EBITDA calculations, if applicable:
expenses relating to the refinance transactions with the Lender contemplated
pursuant to this Agreement and the contemplated real estate refinancings with
the Lender, including related Lender upfront fees, audit, appraisal, title and
other third-party fees, any “breakup” fees that are paid to existing lenders
relating to existing mortgages, write-offs of deferred financing costs or
impairment charges that might result from the related property appraisals. 
Additionally, FAS123r stock option expense to the extent it is classified as
“non-cash” per the Borrower’s GAAP statements will be excluded from EBITDA
calculations.

 

(vi) “Fixed Charge Coverage (EBITDA)” shall mean, for any period, EBITDA divided
by the aggregate of (i) the current scheduled principal payments and taxes
required to be paid during the applicable period, (ii) the interest and CAPEX
paid during the applicable period, (iii) Distributions made during the
applicable period, and (iv) the Stock Redemptions or Repurchases allowed
hereunder during the applicable period.

 

(vii) "GAAP" shall mean generally accepted accounting principles in effect from
time to time in the United States.

 

(viii) "Interest Expense" shall mean, for any period, ordinary, regular,
recurring and continuing expenses for interest on all borrowed money.

 

(ix) "Liabilities" shall mean (a) all indebtedness for borrowed money or for the
deferred purchase price of property or services, and all obligations under
leases which are or should be, under GAAP, recorded as capital leases, in
respect of which a Person is directly or contingently liable as borrower,
guarantor, endorser or otherwise, or in respect of which a Person otherwise
assures a creditor against loss, (b) all obligations for borrowed money or for
the deferred purchase price of property or services secured by (or for which the
holder has an existing right, contingent or otherwise, to be secured by) any
lien upon property (including without limitation accounts receivable and
contract rights) owned by a Person, whether or not such Person has assumed or
become liable for the payment thereof, and (c) all other liabilities and
obligations which would be classified in accordance with GAAP as liabilities on
a balance sheet or to which reference should be made in footnotes thereto.

 

(x) "Maintenance CAPEX" shall mean the annual amount provided by Borrower as
their maintenance capital expenditures.

 

(xi) "Permitted Liens" shall mean: (i) liens and security interests securing
Total Funded Indebtedness owed by Borrower to the Lender; (ii) liens for taxes,
assessments or similar charges not yet due; (iii) liens of materialmen,
mechanics, warehousemen, or carriers or other like liens arising in the ordinary
course of business and securing obligations which are not yet delinquent; (iv)
purchase money liens or purchase money security interests upon or in any
property acquired or held by any Borrower in the ordinary course of business to
secure Senior Funded Indebtedness outstanding on the date hereof or permitted to
be incurred herein; (v) liens and security interests which, as of the date
hereof, have been disclosed to and approved by the Lender in writing; and (vi)
those liens and security interests which in the aggregate constitute an
immaterial and insignificant monetary amount with respect to the net value of
Borrower's assets.

 



12

 

 

 

(xii) "Rent Expense" shall mean rental payments made for real property or
personal property.

 

(xiii) “Subordinated Liabilities” shall mean as of the date of determination
thereof, all Liabilities which have been subordinated in writing to the
obligations owing to the Lender on terms and conditions acceptable to the
Lender.

 

(xiv) “Senior Funded Indebtedness” shall mean, as of the date of determination
thereof, all borrowed money as reflected in the most recent financial statements
in the form required by this Agreement, if any, excluding all such borrowed
money that has been subordinated to the satisfaction of Lender.

 

(xv) "Effective Tangible Net Worth" shall mean Borrower's stated net worth plus
Subordinated Liabilities but less all intangible assets of Borrower (i.e.
goodwill, trademarks, patents, copyrights, organization expense, covenants not
to compete and other similar intangibles items including, but not limited to,
investments and/or advances in all amounts due from affiliates, officers or
employees).

 

(xvi) "Total Funded Indebtedness" shall mean, as of the date of determination
thereof, all borrowed money as reflected in the most recent financial statements
in the form required by this Agreement, if any.

 

(b)Effective Tangible Net Worth. Borrower shall maintain a minimum Effective
Tangible Net Worth of at least $8,500,000.00.

 

(c)Fixed Charge Coverage (EBITDA). Borrower shall maintain a Fixed Charge
Coverage (EBITDA) of not less than 1.25 to 1.0, at the end of each fiscal
quarter.

 

(d)EBITDA. Borrower shall maintain a minimum EBITDA of at least $750,000.00 at
the end of each fiscal quarter; provided however, the minimum EBITDA set forth
in this Section may be in the amount of $500,000.00, for any one fiscal quarter
only, within any period of four consecutive fiscal quarters.

 

4.16 Limitations on Senior Funded Indebtedness. Borrower shall not after the
date hereof, create, incur or assume, directly or indirectly, any additional
Senior Funded Indebtedness other than (i) Senior Funded Indebtedness owed or to
be owed to Lender and (ii) Senior Funded Indebtedness of up to $400,000.00 for
purchase money obligations only in any one fiscal year.

 

4.17 Loans or Advances. Borrower shall not make any loans or advances to any
individual, partnership, corporation, limited liability company, trust, or other
organization or Person, including without limitation its officers and employees;
provided, however, that Borrower may make advances to its employees, including
its officers, with respect to expenses incurred or to be incurred by such
employees in the ordinary course of business which expenses are reimbursable by
Borrower; and provided further, however, that Borrower may extend credit in the
ordinary course of business in accordance with customary trade practices.

 

4.18 Investments. Borrower shall not make investments in, or advances to, any
individual, partnership, corporation, limited liability company, trust or other
organization or Person other than as previously specifically consented to in
writing by the Lender, whose consent shall not be reasonably withheld. Borrower
will not purchase or otherwise invest in or hold securities, nonoperating real
estate or other nonoperating assets or purchase all or substantially all the
assets of any entity other than as previously specifically consented to in
writing by the Lender.

 



13

 

 

 

4.19 Mergers and Consolidation. Borrower shall not liquidate or dissolve, merge
or consolidate with or into, or acquire any other business organization.

 

4.20 Stock Redemption or Repurchase. Borrower shall not redeem or repurchase any
class of Borrower’s stock now or hereafter outstanding, except with the prior
written consent of Lender, which consent shall not be unreasonably withheld, and
subject to pro-forma compliance with the Provisions therein.

 

4.21 Sale of Assets. Borrower shall not sell, lease or otherwise dispose of any
of its assets, except for the sale of inventory in the ordinary course of
business and except for the purpose of replacing machinery, equipment or other
personal property which, as a consequence of wear, duplication or obsolescence,
is no longer used or necessary in Borrower's business, provided that full, fair
and reasonable consideration is received therefor; provided, however, in no
event shall Borrower sell, lease or otherwise dispose of any equipment purchased
with the proceeds of any loans made by the Lender.

 

4.22 Liens and Encumbrances. Borrower shall not create, assume or permit to
exist any security interest, encumbrance, mortgage, deed of trust, or other lien
(including, but not limited to, a lien of attachment, judgment or execution)
affecting any of Borrower's properties, or execute or allow to be filed any
financing statement or continuation thereof affecting any of such properties,
except for Permitted Liens or as otherwise provided in this Agreement.

 

4.23 Other Business. Borrower shall not engage in any business other than the
business in which it is currently engaged or a business reasonably allied
thereto.

 

4.24 Change of Name, etc. Borrower shall not change its legal name or the State
or the type of its organization, without giving the Lender at least 30 days
prior written notice thereof.

 

4.25 Compensation of Employees. Borrower shall compensate its employees for
services rendered at an hourly rate at least equal to the minimum hourly rate
prescribed by any applicable federal or state law or regulation.

 

4.26 Payment of Obligations and Taxes. Borrower shall make timely payment of all
assessments and taxes and all of its liabilities and obligations including, but
not limited to, trade payables, unless the same are being contested in good
faith by appropriate proceedings with the appropriate court or regulatory
agency. For purposes hereof, Borrower's issuance of a check, draft or similar
instrument without delivery to the intended payee shall not constitute payment.

 

4.27 Inventory.

 

(i)Except as provided herein below, Borrower's inventory shall, at all times, be
in Borrower's physical possession, or other location(s) acceptable to Lender,
and shall not be held by others on consignment, sale on approval, or sale or
return, and shall only be located only at the following locations: 2701 Media
Center Drive, Los Angeles, CA 90065, 1122 & 1133 North Hollywood Way, Burbank,
CA 91505, 1143-1147 Vine Street, Los Angeles, CA 90038, or 12421 W. Olympic
Blvd., Los Angeles, CA 90064.

 

(ii)Borrower shall keep correct and accurate records.

 

(iii)All inventory shall be of good and merchantable quality, free from defects.

 

(iv)The inventory shall not at any time or times hereafter be stored with a
bailee, warehouseman or similar party without the Lender's prior written consent
and, in such event, Borrower will concurrently therewith cause any such bailee,
warehouseman or similar party to issue and deliver to the Lender, in form
acceptable to the Lender, warehouse receipts in the Lender's name evidencing the
storage of inventory.

 

(v)Borrower shall, at any reasonable time and from time to time, allow Lender to
have the right, upon demand, to inspect and examine inventory and to check and
test the same as to quality, quantity, value and condition and Borrower agrees
to reimburse the Lender for the Lender's reasonable costs and expenses in so
doing.



14

 

 

 

4.28 Location and Maintenance of Equipment.

 

(i)Borrower’s equipment (the “Equipment”) shall at all times be in Borrower’s
physical possession or other location(s) acceptable to Lender and shall not be
held for sale or lease.

 

(ii)Borrower shall not secrete, abandon or remove, or permit the removal of, the
Equipment, or any part thereof, from Borrower's physical possession or other
location(s) acceptable to Lender or remove or permit to be removed any
accessories now or hereafter placed upon the Equipment.

 

(iii)Upon the Lender's demand, Borrower shall immediately provide the Lender
with a complete and accurate description of the Equipment including, as
applicable, the make, model, identification number and serial number of each
item of Equipment. In addition, upon the Lender’s demand, Borrower shall
immediately notify the Lender of the acquisition of any new or additional
Equipment or the replacement of any existing Equipment and shall supply the
Lender with a complete description of any such additional or replacement
Equipment.

 

(iv)Borrower shall, at Borrower's sole cost and expense, keep and maintain the
Equipment in a good state of repair and shall not destroy, misuse, abuse,
illegally use or be negligent in the care of the Equipment or any part thereof.
Borrower shall not remove, destroy, obliterate, change, cover, paint, deface or
alter the name plates, serial numbers, labels or other distinguishing numbers or
identification marks placed upon the Equipment or any part thereof by or on
behalf of the manufacturer, any dealer or rebuilder thereof, or the Lender.
Borrower shall not be released from any liability to the Lender hereunder
because of any injury to or loss or destruction of the Equipment. Borrower shall
allow the Lender and its representatives free access to and the right to inspect
the Equipment at all times and shall comply with the terms and conditions of any
leases covering the real property on which the Equipment is located and any
orders, ordinances, laws, regulations or rules of any federal, state or
municipal agency or authority having jurisdiction of such real property or the
conduct of the business of the Persons having control or possession of the
Equipment.

 

(v)The Equipment is not now and shall not at any time hereafter be so affixed to
the real property on which it is located as to become a fixture or a part
thereof. The Equipment is now and shall at all times hereafter be and remain
personal property of Borrower.

 

5. DEFAULT

 

5.1 Default. "Event of Default" shall mean the occurrence of one or more of any
of the following events:

 

(a)default of any liability, obligation, covenant or undertaking of Borrower or
any guarantor of the Obligations to the Lender, hereunder or otherwise,
including, without limitation, failure to pay in full and when due any
installment of principal or default of Borrower or any guarantor of the
Obligations under any other Loan Document or any other agreement with the Lender
continuing for 5 days with respect to the payment of interest, or continuing for
30 days with respect to any other default, or under an Acccounts Receivable Line
of Credit,default of any liability, obligation, covenant or undertaking of
Borrower or any guarantor of the Obligations to the Lender, hereunder or
otherwise, including, without limitation, failure to pay in full and when due
any installment of principal or interest or default of Borrower or any guarantor
of the Obligations under any other Loan Document or any other agreement with the
Lender, or continuing for 30 days with respect to any other default;

 



15

 

 

 

(b)failure of Borrower or any guarantor of the Obligations to maintain or cause
to maintain aggregate collateral security value satisfactory to the Lender;

 

(c)default of any material liability, obligation or undertaking of Borrower or
any guarantor of the Obligations to any other party;

 

(d)if any statement, representation or warranty heretofore, now or hereafter
made by Borrower or any guarantor of the Obligations in connection with this
Agreement or in any supporting financial statement of Borrower or any guarantor
of the Obligations shall be determined by the Lender to have been false or
misleading in any material respect when made;

 

(e)if Borrower or any guarantor of the Obligations is a corporation, trust,
partnership or limited liability company, the liquidation, termination or
dissolution of any such organization, or the merger or consolidation of such
organization into another entity, or Borrower ceasing to carry on actively its
present business or the appointment of a receiver for its property;

 

(f)the death of Borrower or any guarantor of the Obligations and, if Borrower or
any guarantor of the Obligations is a partnership or limited liability company,
the death of any partner or member;

 

(g)with respect to Borrower: (i) Haig S. Bagerdjian ceases to be the chief
executive officer of the Borrower unless within sixty (60) days after Mr.
Bagerdjian ceases to hold such office the Borrower secures a replacement chief
executive officer satisfactory to the Lender; (ii) Haig S. Bagerdjian ceases to
own directly or indirectly, beneficially or of record, at least fifteen (15%) of
all shares of voting securities of the Borrower (provided that such percentage
may be less than fifteen percent (15%); and (iii) individuals who constituted
the Borrower’s board of directors as of the date of this Agreement
(collectively, the “Existing Directors”) cease to constitute a majority of the
directors then in office;

 

(h)Borrower or any guarantor shall: (i) become insolvent or be unable to pay its
debts as they mature; (ii) make an assignment for the benefit of creditors or to
an agent authorized to liquidate any substantial amount of its properties and
assets; (iii) file a voluntary petition in bankruptcy or seeking reorganization
or to effect a plan or other arrangement with creditors; (iv) file an answer
admitting the material allegations of an involuntary petition relating to
bankruptcy or reorganization or join in any such petition; (v) become or be
adjudicated a bankrupt; (vi) apply for or consent to the appointment of, or
consent that an order be made, appointing any receiver, custodian or trustee,
for itself or any of its properties, assets or businesses; or (vii) in an
involuntary proceeding, any receiver, custodian or trustee shall have been
appointed for all or substantial part of Borrower's or guarantor's properties,
assets or businesses and shall not be discharged within 30 days after the date
of such appointment;

 

(i)the service upon the Lender of a writ in which the Lender is named as trustee
of Borrower or any guarantor of the Obligations;

 

(j)a judgment or judgments for the payment of money shall be rendered against
Borrower or any guarantor of the Obligations, and any such judgment shall remain
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution except for judgments issued in the ordinary course of business not
to exceed $500,000.00 in any fiscal year;

 

(k)any levy, lien (including mechanics lien), seizure, attachment, execution or
similar process shall be issued or levied on any of the property of Borrower or
any guarantor of the Obligations;

 



16

 

 

 

(l)any subordination agreement or any other Loan Document shall be revoked or
limited or its enforceability or validity shall be contested by any signatory
thereto, by operation of law, legal proceeding or otherwise;

 

(m)the termination or revocation of any guaranty of the Obligations; or

 

(n)the occurrence of such a change in the condition or affairs (financial or
otherwise) of Borrower or any guarantor of the Obligations, or the occurrence of
any other event or circumstance, such that the Lender, in its sole discretion,
deems that it is insecure or that the prospects for timely or full payment or
performance of any obligation of Borrower or any guarantor of the Obligations to
the Lender has been or may be impaired.

 

5.2 Acceleration. If an Event of Default shall occur, at the election of the
Lender, all Obligations shall become immediately due and payable without notice
or demand, except with respect to Obligations payable on DEMAND, which shall be
due and payable on DEMAND, whether or not an Event of Default has occurred. In
addition, regardless of whether the Lender has declared all Obligations to be
immediately due and payable, Lender may exercise any action set forth below.

 

The Lender is hereby authorized, at its election, after an Event of Default or
after Demand, without any further demand or notice except to such extent as
notice may be required by applicable law, to take possession and/or sell or
otherwise dispose of all or any of the Collateral at public or private sale; and
the Lender may also exercise any and all other rights and remedies of a secured
party under the Code or which are otherwise accorded to it in equity or at law,
all as Lender may determine, and such exercise of rights in compliance with the
requirements of law will not be considered adversely to affect the commercial
reasonableness of any sale or other disposition of the Collateral. If notice of
a sale or other action by the Lender is required by applicable law, unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Borrower agrees that 10 days
written notice to Borrower, or the shortest period of written notice permitted
by such law, whichever is smaller, shall be sufficient notice; and that to the
extent permitted by law, the Lender, its officers, attorneys and agents may bid
and become purchasers at any such sale, if public, and may purchase at any
private sale any of the Collateral that is of a type customarily sold on a
recognized market or which is the subject of widely distributed standard price
quotations. Any sale (public or private) shall be without warranty and free from
any right of redemption, which Borrower shall waive and release after default
upon the Lender’s request therefor, and may be free of any warranties as to the
Collateral if Lender shall so decide. No purchaser at any sale (public or
private) shall be responsible for the application of the purchase money. Any
balance of the net proceeds of sale remaining after paying all Obligations of
Borrower to the Lender shall be returned to such other party as may be legally
entitled thereto; and if there is a deficiency, Borrower shall be responsible
for repayment of the same, with interest. Upon demand by the Lender, Borrower
shall assemble the Collateral and make it available to the Lender at a place
designated by the Lender which is reasonably convenient to the Lender and
Borrower. Borrower hereby acknowledges that the Lender has extended credit and
other financial accommodations to Borrower upon reliance of Borrower's granting
the Lender the rights and remedies contained in this Agreement including without
limitation the right to take immediate possession of the Collateral upon the
occurrence of an Event of Default or after DEMAND with respect to Obligations
payable on DEMAND and Borrower hereby acknowledges that the Lender is entitled
to equitable and injunctive relief to enforce any of its rights and remedies
hereunder or under the Code and Borrower hereby waives any defense to such
equitable or injunctive relief based upon any allegation of the absence of
irreparable harm to the Lender.

 

The Lender shall not be required to marshal any present or future security for
(including but not limited to this Agreement and the Collateral subject to the
security interest created hereby), or guarantees of, the Obligations or any of
them, or to resort to such security or guarantees in any particular order; and
all of its rights hereunder and in respect of such securities and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising. To the extent that it lawfully may do so, Borrower hereby agrees that
it will not invoke and irrevocably waives the benefits of any law relating to
the marshaling of collateral which might cause delay in or impede the
enforcement of the Lender’s rights under this Agreement or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
guaranteed. Except as required by applicable law, the Lender shall have no duty
as to the collection or protection of the Collateral or any income thereon, nor
as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto beyond the safe custody thereof.

 

 

17

 



 

5.3 Cease Extending Credit. The Lender may cease making advances or otherwise
extending credit to or for the account of Borrower under this Agreement or under
any other agreement now existing or hereafter entered into between Borrower and
the Lender.

 

5.4 Termination. The Lender may terminate this Agreement as to any future
obligation of the Lender without affecting Borrower's obligations to the Lender
or the Lender's rights and remedies under this Agreement or under any other
document, instrument or agreement.

 

5.5 Application of Proceeds. All amounts received by the Lender as proceeds from
the disposition or liquidation of the Collateral shall be applied to Borrower's
indebtedness to the Lender as follows: first, to the costs and expenses of
collection, enforcement, protection and preservation of the Lender's lien in the
Collateral, including court costs and reasonable attorneys' fees, whether or not
suit is commenced by the Lender; next, to those costs and expenses incurred by
the Lender in protecting, preserving, enforcing, collecting, liquidating,
selling or disposing of the Collateral; next, to the payment of accrued and
unpaid interest on all of the Obligations; next, to the payment of the
outstanding principal balance of the Obligations; and last, to the payment of
any other indebtedness owed by Borrower to the Lender. Any excess Collateral or
excess proceeds existing after the disposition or liquidation of the Collateral
will be returned or paid by the Lender to Borrower.

 

If any non-cash proceeds are received in connection with any sale of Collateral,
the Lender shall not apply such non-cash proceeds to the Obligations unless and
until such proceeds are converted to cash.

 

5.6 Power of Attorney. Borrower hereby irrevocably constitutes and appoints the
Lender as Borrower's true and lawful attorney, with full power of substitution,
at the sole cost and expense of Borrower but for the sole benefit of the Lender,
upon the occurrence of an Event of Default or after DEMAND with respect to
Obligations payable on DEMAND, to convert the Collateral into cash, including,
without limitation, completing the manufacture or processing of work in process,
and the sale (either public or private) of all or any portion or portions of the
inventory and other Collateral; to enforce collection of the Collateral, either
in its own name or in the name of Borrower, including, without limitation,
executing releases or waivers, compromising or settling with any Debtors and
prosecuting, defending, compromising or releasing any action relating to the
Collateral; to receive, open and dispose of all mail addressed to Borrower and
to take therefrom any remittances or proceeds of Collateral in which the Lender
has a security interest; to notify Post Office authorities to change the address
for delivery of mail addressed to Borrower to such address as the Lender shall
designate; to endorse the name of Borrower in favor of the Lender upon any and
all checks, drafts, money orders, notes, acceptances or other instruments of the
same or different nature; to sign and endorse the name of Borrower on and to
receive as secured party any of the Collateral, any invoices, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title of the same or different nature relating to the Collateral;
to sign the name of Borrower on any notice of the Debtors or on verification of
the Collateral; and to sign, if necessary, and file or record on behalf of
Borrower any financing or other statement in order to perfect or protect the
Lender’s security interest. The Lender shall not be obliged to do any of the
acts or exercise any of the powers hereinabove authorized, but if the Lender
elects to do any such act or exercise any such power, it shall not be
accountable for more than it actually receives as a result of such exercise of
power, and it shall not be responsible to Borrower except for its own gross
negligence or willful misconduct. All powers conferred upon the Lender by this
Agreement, being coupled with an interest, shall be irrevocable so long as any
Obligation of Borrower or any guarantor or surety to the Lender shall remain
unpaid or the Lender is obligated under this Agreement to extend any credit to
Borrower.

 



18

 

 

 

5.7 Nonexclusive Remedies. All of the Lender’s rights and remedies not only
under the provisions of this Agreement but also under any other agreement or
transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Lender at such time or times and in such order of preference as
the Lender in its sole discretion may determine. No course of dealing and no
delay or omission on the part of Lender in exercising any right hereunder shall
operate as a waiver of such right or any other right and waiver on any one or
more occasions shall not be construed as a bar to or waiver of any right or
remedy of Lender on any future occasion.

 

6. MISCELLANEOUS

 

6.1 Waivers. Borrower waives notice of intent to accelerate, notice of
acceleration, notice of nonpayment, demand, presentment, protest or notice of
protest of the Obligations, and all other notices, consents to any renewals or
extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof.

 

6.2 Waiver of Homestead. To the maximum extent permitted under applicable law,
Borrower hereby waives and terminates any homestead rights and/or exemptions
respecting any of its property under the provisions of any applicable homestead
laws, including without limitation, California Code of Civil Procedure Sections
704-710 et seq..

 

6.3 Deposit Collateral. Borrower hereby grants to the Lender a continuing lien
and security interest in any and all deposits or other sums at any time credited
by or due from the Lender to Borrower and any cash, securities, instruments or
other property of Borrower in the possession of the Lender, including all
accounts Borrower holds jointly with others, whether for safekeeping or
otherwise, or in transit to or from the Lender (regardless of the reason the
Lender had received the same or whether the Lender has conditionally released
the same) as security for the full and punctual payment and performance of all
of the liabilities and obligations of Borrower to the Lender and such deposits
and other sums may be applied or set off against such liabilities and
obligations of Borrower to the Lender at any time, whether or not such are then
due, whether or not demand has been made and whether or not other collateral is
then available to the Lender.

 

6.4 Disposal of Documents. All documents, schedules, invoices or other papers
received by the Lender from Borrower may be destroyed or disposed of 6 months
after receipt by the Lender.

 

6.5 Telephone Recording. Borrower agrees that the Lender may electronically
record all telephone conversations between Borrower and the Lender with respect
to any transaction and that any such recording may be submitted in evidence in
any arbitration or other legal proceeding. Such recording shall be deemed to be
conclusive evidence as to the terms of any transaction in the event of a
dispute.

 

6.6 Rights of the Lender With or Without Default. Borrower agrees that the
Lender may at any time and at its option, whether or not Borrower is in default:

 

(i)Require Borrower to direct all Debtors to forward all remittances, payments
and proceeds of the Collateral directly to the Lender at such address as the
Lender may designate. In connection therewith, Borrower hereby irrevocably
constitutes and appoints the Lender as its attorney-in-fact to endorse
Borrower's name on any notes, acceptances, checks, drafts, money orders or other
evidence of payment that may come into the Lender's possession.

 

(ii)Require Borrower to deliver to the Lender, at such times designated by the
Lender, records and schedules which show the status and condition of the
Collateral, where it is located and such contracts or other matters which affect
the Collateral.

 

(iii)Send verification requests to any Debtor.

 

(iv)Make inquiries of Borrower's trade vendors.

 

6.7 Debtor Indemnification. Borrower agrees to hold the Lender harmless from and
indemnify and defend the Lender from any liability, claim, loss or expense
(including, but not limited to, attorneys' fees) arising from any transaction
between Borrower and any Debtor including, but not limited to, any loss, claim
or liability arising from:

 

(i)Any violation of any federal or state consumer protection law (including, but
not limited to, the federal Truth-In-Lending Act) and regulations promulgated
thereunder.

 

(ii)Improper collection practices or procedures of Borrower.

 

(iii)Any unlawful acts taken by Borrower in connection with the collection of
any Account(s).

 

(iv)Any suit by any Person against the Lender resulting or arising from such
Person's dealings with Borrower.

 



19

 

 

 

6.8 Indemnification. Borrower shall indemnify, defend and hold the Lender and
its directors, officers, employees, agents and attorneys (each an "Indemnitee")
harmless of and from any claim brought or threatened against any Indemnitee by
Borrower, any guarantor or endorser of the Obligations, or any other Person (as
well as from reasonable attorneys' fees and expenses in connection therewith) on
account of the Lender’s relationship with Borrower, or any guarantor or endorser
of the Obligations (each of which may be defended, compromised, settled or
pursued by the Lender with counsel of the Lender’s election, but at the expense
of Borrower), except for any claim arising out of the gross negligence or
willful misconduct of the Lender. The within indemnification shall survive
payment of the Obligations, and/or any termination, release or discharge
executed by the Lender in favor of Borrower.

 

6.9 Fees. Borrower will reimburse to the Lender the amount of all escrow,
recordation and appraisal fees, title guaranty or insurance premiums, closing
costs and all other out-of-pocket expenses incurred by the Lender. Any such
fees, premiums, costs or out-of-pocket expenses not paid prior to or at closing
shall be paid within 30 of days of receipt of invoice from Lender. Provided, any
amounts previously placed on account with the Lender will be credited toward
fees owed as previously agreed between Borrower and Lender, with any remaining
balances payable prior to or at closing.

 

6.10 Costs and Expenses. Borrower shall pay to the Lender on demand any and all
costs and expenses (including, without limitation, reasonable attorneys' fees
and disbursements, court costs, litigation and other expenses) incurred or paid
by the Lender in establishing, maintaining, protecting or enforcing any of the
Lender’s rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Lender in defending the Lender’s
security interest in, title or right to the Collateral or in collecting or
attempting to collect or enforcing or attempting to enforce payment of the
Obligations.

 

6.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.

 

6.12 Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any Person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other Persons or
circumstances shall not be affected thereby.

 

6.13 Headings. The headings herein set forth are solely for the purpose of
identification and have no legal significance.

 

6.14 Conflicting Provisions. To the extent the provisions contained in this
Agreement are inconsistent with those contained in any other document,
instrument or agreement executed pursuant hereto, the terms and provisions
contained herein shall control. Otherwise, such provisions shall be considered
cumulative.

 



20

 

 

 

6.15 Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter. This Agreement may be amended only by an
instrument in writing signed by Borrower and Lender.

 

6.16 Accuracy of Financial Statements. All financial statements, information and
other data which may have been or which may hereafter be submitted by Borrower
to the Lender are true, accurate and correct and have been or will be prepared
in accordance with generally accepted accounting principles consistently applied
and accurately represent the financial condition or, as applicable, the other
information disclosed therein. Since the most recent submission of such
financial information or data to the Lender, Borrower represents and warrants
that no material adverse change in Borrower's financial condition or operations
has occurred which has not been fully disclosed to the Lender in writing.

 

6.17 Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Lender shall be entitled to rely thereon)
until released in writing by the Lender. The Lender may transfer and assign this
Agreement and deliver the Collateral to the assignee, who shall thereupon have
all of the rights of the Lender; and the Lender shall then be relieved and
discharged of any responsibility or liability with respect to this Agreement and
the Collateral. Borrower may not assign or transfer any of its rights or
obligations under this Agreement. Except as expressly provided herein or in the
other Loan Documents, nothing, expressed or implied, is intended to confer upon
any party, other than the parties hereto, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

 

6.18 Further Assurances. Borrower will from time to time execute and deliver to
Lender such documents, and take or cause to be taken, all such other or further
action, as Lender may request in order to effect and confirm or vest more
securely in Lender all rights contemplated by this Agreement and the other Loan
Documents (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Lender the security interest in the Collateral
granted to the Lender by this Agreement or to comply with applicable statute or
law and to facilitate the collection of the Collateral (including, without
limitation, the execution of stock transfer orders and stock powers, endorsement
of promissory notes and instruments and notifications to obligors on the
Collateral). To the extent permitted by applicable law, Borrower authorizes the
Lender to file financing statements, continuation statements or amendments, and
any such financing statements, continuation statements or amendments may be
filed at any time in any jurisdiction. Lender may at any time and from time to
time file financing statements, continuation statements and amendments thereto
which contain any information required by the Code for the sufficiency or filing
office acceptance of any financing statement, continuation statement or
amendment, including whether Borrower is an organization, the type of
organization and any organization identification number issued to Borrower.
Borrower agrees to furnish any such information to Lender promptly upon request.
In addition, Borrower shall at any time and from time to time take such steps as
Lender may reasonably request for Lender (i) to obtain an acknowledgment, in
form and substance satisfactory to Lender, of any bailee having possession of
any of the Collateral that the bailee holds such Collateral for Lender, (ii) to
obtain "control" (as defined in the Code) of any Collateral comprised of deposit
accounts, electronic chattel paper, letter of credit rights or investment
property, with any agreements establishing control to be in form and substance
satisfactory to Lender, and (iii) otherwise to insure the continued perfection
and priority of Lender’s security interest in any of the Collateral and the
preservation of its rights therein. Borrower hereby constitutes Lender its
attorney-in-fact to execute, if necessary, and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until this Agreement terminates in accordance with its terms, all
Obligations are irrevocably paid in full and the Collateral is released.

 

6.19 Terms of Agreement. This Agreement shall continue in full force and effect
so long as any Obligations or obligation of Borrower to Lender shall be
outstanding, or the Lender shall have any obligation to extend any financial
accommodation hereunder, and is supplementary to each and every other agreement
between Borrower and Lender and shall not be so construed as to limit or
otherwise derogate from any of the rights or remedies of Lender or any of the
liabilities, obligations or undertakings of Borrower under any such agreement,
nor shall any contemporaneous or subsequent agreement between Borrower and the
Lender be construed to limit or otherwise derogate from any of the rights or
remedies of Lender or any of the liabilities, obligations or undertakings of
Borrower hereunder, unless such other agreement specifically refers to this
Agreement and expressly so provides.

 



21

 

 

 

6.20 Notices. Any notice under or pursuant to this Agreement shall be a signed
writing or other authenticated record (within the meaning of Article 9 of the
Code). Any notices or other documents sent under or pursuant to this Agreement
shall be deemed duly received and effective if delivered in hand to any officer
of agent of Borrower or Lender, or if mailed by registered or certified mail,
return receipt requested, addressed to Borrower at 2701 Media Center Drive, Los
Angeles, CA 90065 or Lender at the address set forth in the Loan Agreement
together with a copy to Bank of the West, Asset Based Lending at 1977 Saturn
Street, Monterey Park, CA 91755 or as any party may from time to time designate
by written notice to the other party.

 

6.21 Governing Law. This Agreement shall be governed by federal law applicable
to the Lender and, to the extent not preempted by federal law, the laws of the
State of California without giving effect to the conflicts of laws principles
thereof.

 

6.22 Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by Borrower to the Lender may be reproduced by the Lender
by any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).

 

6.23 Jurisdiction and Venue. Borrower irrevocably submits to the nonexclusive
jurisdiction of any Federal or state court sitting in California, over any suit,
action or proceeding arising out of or relating to this Agreement. Borrower
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that the same has been brought in an inconvenient forum. Borrower hereby
consents to any and all process which may be served in any such suit, action or
proceeding, (i) by mailing a copy thereof by registered and certified mail,
postage prepaid, return receipt requested, to Borrower's address shown in this
Agreement or as notified to the Lender and (ii) by serving the same upon
Borrower in any other manner otherwise permitted by law, and agrees that such
service shall in every respect be deemed effective service upon Borrower.

 

6.24 Civil Code Section 2822. In the event that at any time, a surety is liable
upon only a portion of Borrower's obligations under the Loan Documents and
Borrower provides partial satisfaction of any such obligation(s), Borrower
hereby waives any right it would otherwise have, under Section 2822 of the
California Civil Code, to designate the portion of the obligations to be
satisfied. The designation of the portion of the obligation to be satisfied
shall, to the extent not expressly made by the terms of the Loan Documents, be
made by the Lender rather than Borrower.

 

6.25 Waiver Of Jury Trial. THE BORROWER AND LENDER ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER CONSULTING (OR
HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, WAIVES ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS AGREEMENT OR ANY
OTHER DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.

 

6.26 Judicial Reference Provision. In the event the above Jury Trial Waiver is
unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Agreement or any other
document, instrument or transaction between the parties (each, a Claim), will be
resolved by a reference proceeding in California pursuant to Sections 638 et
seq. of the California Code of Civil Procedure, or their successor sections,
which shall constitute the exclusive remedy for the resolution of any Claim,
including whether the Claim is subject to reference. Venue for the reference
will be the Superior Court in the County where real property involved in the
action, if any, is located, or in a County where venue is otherwise appropriate
under law (the Court). The following matters shall not be subject to reference:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including without limitation
set-off), (iii) appointment of a receiver, and (iv) temporary, provisional or
ancillary remedies (including without limitation writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). The
exercise of, or opposition to, any of the above does not waive the right to a
reference hereunder.

 



22

 

 

 

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee's decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.

 

Executed as of August 13, 2012.

 



  Borrower:         POINT.360                     By:     Alan R. Steel, Chief
Financial Officer      



 



Accepted: Bank of the West               By:   Name: M. Scott Nicholson   Title:
Vice President  



  

 

23

 



 

Schedule 1

 

Equipment – RB Council Capital Lease

 

        Manufacturer Model Description Location

Fostex

 

SUSEDEQ

 

DV40

 

12421 W. Olympic Blvd. Los Angeles, CA 90064 

       

Evertz

 

7713HDC+3RU

 

Down Converter & Distribution Ampl.

 

12421 W. Olympic Blvd. Los Angeles, CA 90064 

       

Avid

 

Dongle#7AAA95FC, ID#2057999868, HP XW8000 

Avid Nitris HD #1 Ver.1.5 Dongle, Dual 3.4 GH, 2.95 Ram w/Huge 1 TB Ext Drive 

12421 W. Olympic Blvd. Los Angeles, CA 90064

        Leitch   Leitch 4X1 Video & 4X1 Audio Mix Boxes 12421 W. Olympic Blvd.
Los Angeles, CA  90064         Sony   Sony BVW-75 Betacam SP VCR, S/N 18567
12421 W. Olympic Blvd. Los Angeles, CA  90064        

Telecine Svs. & Assoc., Inc.

 

TSADSX001A

 

DSX Super 16mm Aperture Plate Assembly 

12421 W. Olympic Blvd. Los Angeles, CA 90064 

       

DaVinci

 

 

Resolve RT,Resolve Powerplant, Video 1/0 SD/HD, Dual Fiber Channel Card, Adic
License & Svs. Agreement 

12421 W. Olympic Blvd. Los Angeles, CA 90064 

       

DVS

 

 

DVS-SAN Version 3 w/10.8 Terabytes of RAW SAS Raid5 Protected SAN Storage 

12421 W. Olympic Blvd. Los Angeles, CA 90064

       

Mortgaged real estate:

 

1122 & 1133 Hollywood Way, Burbank, CA

 

1143-1147 Vine Street, Hollywood, CA

 

24

 

Schedule 2

 

Fictitious Trade Styles

 

Digital Film Labs Visual Sound Closed Captioning Services, Inc. Eden FX Movie>Q
International Video Conversions, Inc. DVDs on the Run, Inc.



 

 

 

 

 

25

 

 

 

[v321747_ex10-1x26.jpg]

 



26

 

 

[v321747_ex10-1x27.jpg]

 



27

 